Citation Nr: 1528667	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2010, the Veteran requested a hearing at the RO before a Veterans Law Judge.  The RO scheduled the Veteran for an October 2014 hearing and sent him appropriate notification, but the Veteran failed to appear for the hearing and has not requested rescheduling.  As such, the Board finds that he has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(d) (2014).  Thereafter, in December 2014, the Board remanded this matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  Please note that this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


REMAND

Pursuant to the Board's December 2014 remand instructions, the Veteran was afforded a January 2015 VA audiology examination to determine the nature and etiology of any right ear hearing loss.  Audiometric testing showed that the Veteran had right ear hearing loss pursuant to 38 C.F.R. § 3.385.  The VA audiologist explained that she could not opine as to whether the Veteran's right ear hearing loss was at least as likely as not caused by or a result of an event in military service without resorting to speculation.  Her rationale was that the Veteran's entrance exam revealed normal hearing.  Further, while the Veteran reported trauma to his right ear following a diving incident that is recorded in the medical records, there are no hearing examinations following the incident nor an exit examination in his file.  Specifically, the Veteran reported that his ear was bleeding while scuba diving at Guantanamo Bay in 1992.  The examiner noted that the service medical records show that the Veteran was medically treated after the incident by a physician.  However no hearing examination was on file following the incident.   

In this case, the VA examiner emphasized that she could not provide an opinion due to the lack of evidence (i.e., service treatment records that did not include examinations following the 1992 incident in service), yet did not discuss any of the evidence that was available and of record.  For instance, the significance of the Veteran's complaints of ear pain and trouble clearing on his right side after scuba diving as noted in his January 1992 service treatment records, the objective finding of both ears with injected reddened tympanic membrane consistent with barotrauma, blood behind the right tympanic membrane, no perforation, as well as his contentions as to onset and continuity of symptomatology do not appear to have been considered.  The Board notes that the Veteran is competent to describe his symptoms of right ear hearing loss during service and continuing thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that his statements are credible.  In addition, the VA examiner, in concluding that she was unable to provide an opinion without resorting to speculation, did not explain how the limits of medical knowledge had been exhausted or how additional information was needed before reaching this conclusion.  See Jones v. Shinseki, 12 Vet. App. 382 (2010).  As a result, the Board finds that the January 2015 VA opinion is inadequate and that additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination performed by a physician with appropriate expertise (i.e., an ENT physician) who has not previously examined the Veteran to determine the etiology of the Veteran's right ear hearing loss.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note that this has been accomplished in the VA examination report.  A complete history of post service noise exposure should be obtained from the Veteran.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The physician-examiner is requested to address the following.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss it had its clinical onset or is otherwise related to his active duty.  In providing this opinion, the examiner should consider and discuss the January 1992 service treatment records finding that the Veteran had injected reddened tympanic membrane consistent with  barotrauma.
 
The examiner is advised that the Veteran is competent to report onset and continuity of symptomatology, and such reports should be specifically acknowledged and considered in formulating opinions.   Further, the absence of evidence of treatment for right ear hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the physician cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  
2.  After the requested examination has been completed, the report should be reviewed to ensure complete compliance with the directives of this Remand.  If the report is deficient in any manner, it should be returned to the examiner.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, re-adjudicate the claim for service connection for right ear hearing loss.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow an appropriate amount of time for response, and then return the case to the Board.

No action is required of the Veteran until he is notified by VA, but he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination may impact the decision made.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

